Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
        The following action is in response to 03/30/2022 request for continuing examination. 
* Previously *
Claims 1, 7, 10, 16, 18 were amended with Applicant’s 03/30/2022 amendment. 
Claims 1-3,5,7,10-12,14-16,18-20 are now amended by Examiner Amendment. 
Claims 1-3, 5-7, 9-12, 14-16, 18-24 are currently pending and have been allowed. 

Interview Summary
	Examiner thanks Applicant representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative discussed several features of the invention. Such discussed features have been incorporated in the current Examiner amendment resulting in the allowance of all claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Ross Hicks, Reg.# 56374. 	Examiner takes this opportunity to thank Applicant Representative for his cooperation, experience and expediency throughout the prosecution.  
	
In the latest listings of the claims dated 03/30/2022, 
	- Please amend Claims 1-3,5,7,10-12,14-16,18-20 as follows.





1.           (Currently Amended) A computer-implemented method for generating financing structures, the method comprising:
managing, by a plurality of hypervisors, concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization;
performing file virtualization, by a virtualized storage component of the hardware virtualization, to eliminate dependencies between data accessed at a file-level and a location where files are physically stored; 
performing block virtualization, by the virtualized storage component of the hardware virtualization, to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure;  
extracting, by one or more computing devices, a plurality of data sets from the accessed data, to be associated with a plurality of sellers, each data set associated with a dimension of a plurality of dimensions used for generating a financing structure;
training, by the one or more computing devices, a learning engine using the plurality of data sets;
	identifying, by the one or more computing devices, using the learning engine, a subset of dimensions of the plurality of dimensions which the plurality of sellers use in a determination of a final price for a given product for more than a threshold amount of occurrences;
computing, by the one or more computing devices, using the learning engine, a value for each of the plurality of sellers with respect to each dimension of the subset of dimensions;
grouping, by the one or more computing devices, using K-means clustering executed on the learning engine, the plurality of sellers into different clusters, each cluster including a subset of sellers, each seller having a value for a given dimension within a predetermined amount of each other;
generating, by the one or more computing devices, using the learning engine, a model including the subset of dimensions based on the plurality of clusters; 
determining, by the one or more computing devices, that a seller of the plurality of sellers has rejected the financing structure, wherein the financing structure comprises a first data set;
determining, by the one or more computing devices, using the learning engine, a respective weight for each dimension of the subset of dimensions based on [[the]] a seller’s position on the model; [[and]]
generating, by the one or computing devices, a counter-offer financing structure comprising a second data set, wherein at least one element of the first data set is replaced by a new element to generate the second data set based on the position of the seller on the model with respect to each dimension of the subset of dimensions and [[a]] the respective weight of each dimension; and 
continuously recalibrating respective weight for each dimension of the subset of dimensions based on a variance of a user response to the counter-offer financing structure comprising a second data set.

2. (Currently amended) The method of claim 1, wherein the plurality of data sets include attributes associated with determining [[a]] the final price for [[a]] the given product for each of the plurality of sellers.  

3. (Currently amended) The method of claim 1, wherein generating the model further comprises 
	positioning, by the one or more computing devices, using the learning engine, the plurality of clusters along each of the subset of dimensions based on each value for [[a]] the given dimension of each of the subset of sellers in a cluster.  

4. (Canceled) 
 
5. (Currently amended) The method of claim 1, further comprising identifying, by the one or more computing devices, using the learning engine, the subset of dimensions of the plurality of dimensions which cause a change in a determination of an identified price for [[a]] the given product by more than [[a]] the threshold amount.  



6. (Original) The method of claim 1, further comprising determining, by the one or more computing devices, a value of a particular dimension for the seller, which changed based on [[a]] another value of a different dimension for the seller.  

7. (Currently Amended) The method of claim 1, further comprising receiving, by the one or more computing devices, a request for generating the one or more financing structures for the given product, from a seller device of the seller.  

8. (Canceled)  

9. (Original) The method of claim 1, further comprising removing, by the one or more computing devices, data from the plurality of data sets, which is associated with some dimensions of the plurality of dimensions outside the subset of dimensions.

10.          (Currently Amended) A system for generating financing structures, the system comprising: 
a memory;
a processor in communication with the memory configured to:
manage, using a plurality of hypervisors, concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization;
perform file virtualization, using a virtualized storage component of the hardware virtualization, to eliminate dependencies between data accessed at a file-level and a location where files are physically stored; 
perform block virtualization, using the virtualized storage component of the hardware virtualization, to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure;  
extract a plurality of data sets from the accessed data, to be associated with a plurality of sellers, each data set associated with a dimension of a plurality of dimensions used for generating a financing structure;
train a learning engine using the plurality of data sets;
identify using the learning engine, a subset of dimensions of the plurality of dimensions which the plurality of sellers use in a determination of a final price for a given product for more than a threshold amount of occurrences;
remove data from the plurality of data sets which is associated with some dimensions of the plurality of dimensions outside the subset of dimensions;
compute using the learning engine a value for each of the plurality of sellers with respect to each dimension of the subset of dimensions;
group using K-means clustering executed on the learning engine, the plurality of sellers into different clusters, each cluster including a subset of sellers, each seller having a value for a given dimension within a predetermined amount of each other;
generate using the learning engine a model including the subset of dimensions based on the plurality of clusters; 
determine that a seller of the plurality of sellers has rejected the financing structure, wherein the financing structure comprises a first data set; [[and]]
determine using the learning engine, a respective weight for each dimension of the subset of dimensions based on [[the]] a seller’s position on the model; [[and]]
generate a counter-offer financing structure comprising a second data set, wherein at least one element of the first data set is replaced by a new element to generate the second data set based on the position of the seller on the model with respect to each dimension of the subset of dimensions and [[a]] the respective weight of each dimension[[,]]; and  
continuously recalibrating respective weight for each dimension of the subset of dimensions based on a variance of a user response to the counter-offer financing structure comprising a second data set.


11. (Currently amended) The system of claim 10, wherein the plurality of data sets include attributes associated with determining [[a]] the final price for [[a]] the given product for each of the plurality of sellers.  

12. (Currently amended) The system of claim 10, wherein in generating the model, the processor is further configured to: position, using the learning engine, the plurality of clusters along each of the subset of dimensions based on each value for [[a]] the given dimension of each of the subset of sellers in a cluster.  

13. (Canceled)  

14. (Currently amended) The system of claim 10, wherein the processor is further configured to: identify, using the learning engine, the subset of dimensions of the plurality of dimensions which cause a change in a determination of an identified price for [[a]] the given product by more than [[a]] the threshold amount.  

15. (Currently Amended) The system of claim 10, wherein the processor is further configured to: determine a value of a particular dimension for the seller, which changed based on [[a]] another value of a different dimension for the seller.  

16. (Currently Amended) The system of claim 10, wherein the processor is further configured to: receive a request for generating the one or more financing structures for the given product, from a seller device of the seller.  

17. (Canceled)

18.            (Currently Amended) A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to:
manage, using a plurality of hypervisors, concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization;
perform file virtualization, using a virtualized storage component of the hardware virtualization, to eliminate dependencies between data accessed at a file-level and a location where files are physically stored; 
perform block virtualization, using the virtualized storage component of the hardware virtualization, to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure;  
	extract a plurality of data sets from the accessed data, to be associated with a plurality of sellers, each data set associated with a dimension of a plurality of dimensions used for generating a financing structure;
train a learning engine using the plurality of data sets;
identify using the learning engine, a subset of dimensions of the plurality of dimensions which the plurality of sellers use in a determination of a final price for a given product for more than a threshold amount of occurrences;
compute using the learning engine a value for each of the plurality of sellers with respect to each dimension of the subset of dimensions;
group using K-means clustering executed on the learning engine, the plurality of sellers into different clusters, each cluster including a subset of sellers, each seller having a value for a given dimension within a predetermined amount of each other;
generate using the learning engine a model including the subset of dimensions based on the plurality of clusters; 
determine that a seller of the plurality of sellers has rejected the financing structure, wherein the financing structure comprises a first data set; 
determine using the learning engine, a respective weight for each dimension of the subset of dimensions based on [[the]] a seller’s position on the model; [[and]]
generate a counter-offer financing structure comprising a second data set, wherein at least one element of the first data set is replaced by a new element to generate the second data set based on the position of the seller on the model with respect to each dimension of the subset of dimensions and [[a]] the respective weight of each dimension[[,]]; and 
continuously recalibrating respective weight for each dimension of the subset of dimensions based on a variance of a user response to the counter-offer financing structure comprising a second data set.



19. (Currently Amended) The non-transitory medium of claim 18, wherein in generating the model, the instructions are executed by the one or more processors to cause the one or more processors to: position, using the learning engine, the plurality of clusters along each of the subset of dimensions based on each value for [[a]] the given dimension of each of the subset of sellers in a cluster.  

20. (Currently Amended) The non-transitory medium of claim 19, wherein in generating the one or financing structure for [[a]] the seller, the instructions are executed by the one or more processors to cause the one or more processors to: determine, using the learning engine, a position of a cluster including the seller for each of the subset of dimensions.  

21. (Previously Presented) The method of claim 1, wherein 

22. (Previously Presented) The method of claim 1, further comprising determining, by the one or more computing devices, that the new element is within a predetermined threshold.  

23. (Previously Presented) The system of claim 10, wherein 

24. (Previously Presented) The system of claim 10, wherein the processor is further configured to: determine that the new element is within a predetermined threshold.









Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
Final Act 12/30/2021 p.2-p.9 ¶3, and p.15 ¶3-p.16 ¶1 found that the claims recite, set forth or describe the abstract idea of certain methods of organizing human activities, including fundamental economic practices and/or commercial interactions / business relationships further implementable through equally abstract mathematical relationships expressed in words. Yet, the Examiner amendment that resulted from the productive Interview conducted with Applicant on 07/11/2022, now requires closer scrutiny as whether it renders the claims patent eligible. Specifically, the Examiner amendment was presented in an effort to advance prosecution as instructed by MPEP 2106.04 and corroborated by previous “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	Here, while the claims still involve abstract fundamental economic practices and/or commercial interactions corresponding to “a counter-offer financing” and “a final price for a given product” as previously mapped by Final Act 12/30/2021 at p.16 ¶4 - p.17 ¶1 [Step 2A prong1], the amended independent claims 1, 10, 18, now recite powerful non-abstract additional elements such as: “managing, by a plurality of hypervisors, concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization”; performing file virtualization, by a virtualized storage component of the hardware virtualization, to eliminate dependencies between data accessed at a file-level and a location where files are physically stored; performing block virtualization, by the virtualized storage component of the hardware virtualization, to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure;  extracting, by one or more computing devices, a plurality of data sets from the accessed data”; “training, by the one or more computing devices, a learning engine using the plurality of data sets”; “	identifying, by the one or more computing devices, using the learning engine, a subset of dimensions of the plurality of dimensions”; “computing, by the one or more computing devices, using the learning engine, a value for each of the plurality of sellers with respect to each dimension of the subset of dimensions”; “grouping, by the one or more computing devices, using K-means clustering executed on the learning engine, the plurality of sellers into different clusters”; “determining, by the one or more computing devices, using the learning engine, a respective weight for each dimension of the subset of dimensions” “continuously recalibrating, by the one or more computing devices, using the learning engine, the respective weight for each dimension of the subset of dimensions based on a variance of a user response to the counter-offer financing structure comprising a second data set”. 
	As it can now be seen, the current independent Claims 1,10,18 recite the how-to details in implementing the technological processes of “file” and “block” “virtualizations” and machine “learning”. Thus, claims 1,10,18 now focus towards deliberate technological improvements upon which the recited “counter-offer financing” and “final price” are merely used for an economic purpose. This is different than the vice versa, namely, an abstract concept applied or linked upon a technological environment, as was previously the case for independent Claims 1,10,18 as identified at Final Act 12/30/2021 p.2-p.9 ¶3, p.15-p23.   
Most importantly, such additional, computer-based elements of “virtualization & learning”, do not fall within “Certain methods of organizing human activities” as defined by MPEP 2106.04(a)(2) II, nor can they be practically implemented using “Mental processes” [MPEP 2106.04(a)(2) III] or “Mathematical Concepts” [MPEP 2106.04(a)(2) III], since independent Claims 1, 10, 18 now require:
	i. “hypervisors” “managing” “concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization” (Claims 1, 10, 18);
	ii. “a virtualized storage component of the hardware virtualization” “performing file virtualization” “to eliminate dependencies between data accessed at a file-level and a location where files are physically stored” and also “performing block virtualization” “to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure” (independent Claims 1, 10, 18);
	iii. “computing device(s)” (independent Claim 1) / “processor” (independent Claims 10,18)  “extracting” “data sets from the accessed data, to be associated with a plurality of sellers, each data set associated with a dimension of a plurality of dimensions used for generating a financing structure”, “training, a learning engine using the plurality of data sets”; “identifying, using the learning engine, a subset of dimensions of the plurality of dimensions”; “computing”, “using the learning engine, a value” “with respect to each dimension of the subset of dimensions”; “grouping” “using K-means clustering executed on the learning engine” “different clusters”, “generating” “using the learning engine, a model including the subset of dimensions based on the plurality of clusters”; “continuously recalibrating” “using the learning engine, the respective weight for each dimension of the subset of dimensions based on a variance” (independent Claims 1, 10, 18). 
	Accordingly, it is reasoned that such additional, computer-based elements, provide the requisite technological details to integrate any fundamental economic practices and/or commercial interactions into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
For example, MPEP 2106.05(a)(II) explains that incorporation of rules to set weights in a technical field can qualify as a technological improvement which would integrate any alleged abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 	
Here, similar to the incorporation of rules exemplified by MPEP 2106.05(a)(II), the current independent Claims 1,10,18 do similarly incorporate rules by “extracting”, “data sets from the accessed data, to be associated with a plurality of sellers, each data set associated with a dimension of a plurality of dimensions used for generating a financing structure”; “training, learning engine using the” “data sets”; “identifying” “using the learning engine, a subset of dimensions of the plurality of dimensions which the plurality of sellers use in a determination of a final price for a given product for more than a threshold amount of occurrences”; “computing” “using the learning engine, a value for each of the plurality of sellers with respect to each dimension of the subset of dimensions”; “grouping” “using K-means clustering executed on the learning engine”, “generating” “using the learning engine, a model including the subset of dimensions based on the plurality of clusters”; “determining” “using the learning engine, a respective weight for each dimension of the subset of dimensions”, “continuously recalibrating , using the learning engine, the respective weight for each dimension of the subset of dimensions based on a variance” 	Moreover, similar to the eligible computerized rules to weights, exemplified at  MPEP 2106.05(a)(II), the current rules are not arbitrary but highly selective, “using the learning engine”  for “determining” “respective weight for each dimension of the subset of dimensions based on a seller’s position on the model” and “continuously recalibrating the respective weight for each dimension of the subset of dimensions based on a variance” 	Thus here, the incorporation of the weight based rules does constitute, per MPEP 2106.05(a)(II), an example of technological improvement that integrates the abstract idea into a practical application [Step 2A prong two] or to provide significantly more [Step 2B]. 

As another example, MPEP 2106.05(a)(I) explains that a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, qualifies as an improvement in computer-functionality to integrate any alleged abstract idea into a practical application (Step 2A prong two) or provide significantly more (Step 2B per). 	
Here, analogous to the aforementioned architecture that reduced congestion at MPEP 2106.05(a)(I), the current virtualization in Claims 1,10,18 does similarly “eliminate dependencies between data accessed at a file-level and a location where files are physically stored”, which when read in light of Original Spec. ¶ [0053] further optimizes storage use, server consolidation, and/or performance of non-disruptive file migrations. 
	Thus here, the current virtualization, does also constitute, per MPEP 2106.05(a)(II), an example of technological improvement that integrates the abstract idea into a practical application [Step 2A prong two] or to provide significantly more [Step 2B].

Examiner also investigates the impact of the additional elements on the abstract idea according to MPEP 2106.05(b), which states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified (not any and all machines). Here, the current claims provide such requisite degree of particularity by requiring:
	i. “hypervisors” “managing” “concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization”
	ii. “a virtualized storage component of the hardware virtualization” “performing file virtualization” “to eliminate dependencies between data accessed at a file-level and a location where files are physically stored” and also “performing block virtualization” “to separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure”
	iii. “computing device(s)” (independent Claim 1) / “processor” (independent Claims 10, 18)  “extracting” “data sets from the accessed data”, “associated with a dimension of a plurality of dimensions”, “training, a learning engine using the” “data sets”; “identifying, using learning engine, a subset of dimensions of the” “dimensions”; “computing”, “using the learning engine, a value” “with respect to each dimension of subset of dimensions”; “grouping” “using K-means clustering executed on learning engine” “different clusters”, “generating” “using learning engine, a model including the subset of dimensions based on the plurality of clusters”; “continuously recalibrating” “using the learning engine, the respective weight for each dimension of the subset of dimensions based on a variance”. 
	Given the detailed level of particularity to which the “hypervisors”, “virtualized storage”, and “learning engine” are claimed, the Examiner reasons that such additional elements, when tested per MPEP 2106.05(b), do integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 

Examiner also tests the additional elements in light of MPEP 2106.05(e) and finds that the combination of “hypervisors and virtualized storage component” acting in concert to “manage” “concurrent execution of multiple instances of a plurality of operating systems to provide hardware virtualization” and “perform” both “file” and “block” “virtualization”, “by the virtualized storage component of the hardware virtualization” to respectively “eliminate dependencies between data accessed at a file-level and a location where files are physically stored” and to “separate logical storage from physical storage to allow the data to be accessed without regard to a heterogeneous structure” would qualify as meaningful limitations, because they disclose a combination of technological details beyond merely linking the use of the abstract idea to a technological environment. 
	Examiner similarly finds the capabilities of “computing device(s)” (Claim 1) / processor” (Claims 10,18) to  “extract” “data sets from accessed data”, “train, learning engine using the” “data sets”; “identify, using the learning engine, a subset of dimensions of” “dimensions”; “compute”, “using the learning engine, a value” “with respect to each dimension of the subset of dimensions”; “group” “using K-means clustering executed on the learning engine” “different clusters”, “generate” “using the learning engine, a model including the subset of dimensions based on the” “clusters”; “continuously recalibrate” “using the learning engine, the respective weight for each dimension” “based on a variance” (Claims 1, 10, 18), as another example of a particular machine learning algorithm that apply of the initially identified abstract idea in a meaningful way. 
            In conclusion, when tested per MPEP 2106.05 (a), (b), (e), the above recited additional elements of independent Claims 1,10,18, integrate any purported abstract idea into a practical application [per Step 2A prong two], or at a minimum provide significantly more [Step 2B]. Thus, independent Claims 1, 10, 18 are reasoned as patent eligible.  
         Claims 2, 3, 5-7, 9, 21, 22 are dependent and eligible based on eligible Claim 1. 
         Claims 11, 12, 14-16, 23, 24 are dependent and eligible based on eligible Claim 10.
         Claims 19, 20 are dependent and eligible based on eligible Claim 18. 

Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1,10,18 have overcome the prior art, with the following being Examiner’s statement of reasons for overcoming the prior art.  The closest prior art remains:  
	* Swinson US 20180189812 A1 hereinafter Swinson
	* Aston Paul US 20120095896 A1 hereinafter Aston 
	* Hankey et al, US 20080183616 A1 hereinafter Hankey
	* Zhukov et al, US 20210110466 A1 hereinafter Zhukov.
	Such prior art teaches some elements of “generating financing structures” as mapped by Examiner at the Final Act 12/30/2021 p.24-p. 44 ¶1. Yet, neither Swinson, nor Aston, Hankey, Zhukov or any other prior art on record, teaches or suggest, either alone or together with adequate rationales, the newly amended combination of “hypervisors” “managing” “concurrent execution of” “instances of” “operating systems to provide hardware virtualization”; followed by “performing” both “file & block” “virtualization” “by  virtualized storage component of hardware virtualization, to” respectively “eliminate dependencies between data accessed at file-level and location where files are physically stored” and “separate logical storage from physical storage to allow data to be accessed without regard to heterogeneous structure”; followed by “using K-means clustering executed on the learning engine”, for “grouping” the sellers into different clusters”; and then “using the” “train[ed]” “learning engine”, for: (1) “identifying” “a subset of dimensions” “which” “sellers use in determination of a final price for given product more than threshold amount of occurrences”; (2) “computing” “value for each of” “sellers with respect to each dimension”; (3) “generating”, “model including the subset of dimensions based on the clusters”; (4) “determining”, “respective weight for each dimension of the subset of dimensions based on seller’s position on the model”, (5) “continuously recalibrating”, “the respective weight for each dimension” “based on variance of user response to counter-offer financing structure comprising second data set” as now recited at independent Claim 1 and similarly recited at the now amended sister independent Claims 10, 18. 
Claim 2, 3, 5-7, 9, 21-22 are dependent and overcome the prior art by dependency to parent independent Claim 1.
Claim 11, 12, 14-16, 23, 24 are dependent and overcome the prior art by dependency to parent independent Claim 10.
Claim 19, 20 are dependent and overcome the prior art by dependency to parent independent Claim 18.
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
	The following art is made of record and considered pertinent to Applicant's disclosure:
	* Tribo, Joseph A, Inventories, financial structure and market structure, International Journal of Production Economics. 71 1-3, 79-89, May 6, 2001
	
	* CA 2998274 A1 Method Of Using Artificial Intelligence (AI) Engine Of Predicting Offer, Involves. Having as NOVELTY - The method involves mining transaction data between merchants and customers to identify patterns of behavior by the merchants and by the customers that are precursors, within a predetermined threshold of probability. One or more customers and one or more merchants who will be within a predetermined threshold of probability are determined. One or more affinities are determined which associated with a customer profile of the determined customers and a merchant profile of the determined merchants. An offer is sent during the predetermined time frame to a logical address corresponding to the customer profile of each determined customer. The offer is sent from each of the determined merchants to each of the determined the customers to conduct a transaction in exchange for the determined merchant. The donation is made to determined affinity that matches the respective customer profiles of the determined merchants and the determined customer
	* US 20150025993 A1 ¶ [0074] 3rd - 7th sentences: The selling dealer can view these offers at 1103 and 1105, and select the offer to act on at 1107. The selling dealer can refuse the offer at step 1109, make a counteroffer at step 1113, or accept the offer at step 1131. If the selling dealer refuses the offer at step 1109, the system refuses the offer at step 1111 on the selling dealer's behalf, and terminates the negotiation. If the selling dealer wants to counter offer the offering buyer at step 1113, the dealer can enter the amount of the counter offer at step 1115. The system will then check the validity of the offer at step 1117, and have the selling dealer confirm the offer at steps 1121 and 1123, shown in Fig.11B.
	* US 20210303319 A1 ¶ [0051]: For each proposed response corresponding to a different field of the M-Task, the vendor resource can either accept the proposed response, reject the proposed response, or revise the proposed response. In some implementations, if the vendor resource accepts a particular proposed response, then the proposed response can be automatically submitted to the M-Task of the initiating user. In some implementations, if the vendor resource rejects a particular proposed response, then the corresponding M-Task or the corresponding transaction can be cancelled, paused, escalated, or replaced. In some implementations, if the vendor resource revises a particular proposed response, e.g., submits a price that is higher than the price proposed by the initiating resource but lower than the original price proposed by the vendor resource, then a decision C-Task can be generated for the initiating resource to, in turn, either accept, reject, or revise the revised proposed response.
	* US 20160117743 A1 mid-¶ [0047]: If the dealer rejects the offer 62, the dealer can attempt to counteroffer 64, which will process unless the offer has been accepted 60 by another dealer. In the case of a counteroffer 64, the customer 12 receives notification 66 of the counteroffer.
	* US 20180204281 A1 ¶ [0428] Client application 114, in some embodiments, may be connected to the dealer portal through, for example, API services provided by vehicle data system 100. As add-ons are selected/rejected by the dealer or consumer, vehicle data system 100 can push information to the dealer portal and client application to update the dealer portal and client application 114 interface to reflect the current state of the transaction (e.g., to show selected vehicle and add-ons and current price/payment schedule based on selected vehicle and add-ons).
	* US 20170270580 A1 ¶ [0117] 2nd sentence: If the pricing model indicates that the auction price the seller is able to get at auction is more than what a buyer is offering, the seller can decide to reject the offer based on the pricing model.
	* US 20120226594 A1 teaching quotes wanted In competition
	* US 20210110466 A1 ¶ [0090] As illustrated in Fig.15A-B, Buyer VZ's sixth ranked buyer bid was rejected, even though the dealer rank for Dealer B, Vehicle 2 was a positive match dealer ranked 1.00 because Dealer B, Vehicle 2 had already been sold to Buyer ZA as described above with respect to FIG. 10A and FIG. 10B. Hence Buyer VZ's bid failed the inventory test.
	* US 20150120489 A1 ¶ [0040] The buyer may indicate acceptance of one or more sets of quote terms (150). The buyer may indicate such acceptance in any suitable manner, such as by digitally signing a form via a web interface. In some embodiments, the buyer may accept some terms of a quote, but ask for other terms to be revised, in which case the request to revise the quotes is sent back to the dealer for acceptance of the revision, rejection of the revisions, cancellation of the quote, or a counter-proposal regarding the disputed terms by the dealer. ¶ [0043] Various notifications may be sent (160) to the buyer and/or dealers to convey various information. For example, a buyer may be sent a notification to alert the buyer that a newly-advertised vehicle matching criteria previously-searched-for by the buyer has been added to the vehicle database from which the list of vehicles is compiled. Additionally, the buyer may be sent a notification if a dealer declines (or fails to respond to) verification of the terms accepted by the buyer. 
¶ [0044] Notifications to dealers may also be provided, such as a notification to dealers providing quotes that are not accepted by the buyer. Such a notification may include information regarding where the rejected dealer's quote ranked among the quotes from either dealers (including how each specific portion of the quote ranked, if desired), and may be presented graphically (e.g., using graphs and charts).
	* US 20030041019 A1 emphasis on Fig.12 steps 526 -> 528: rejection 
	* US 20210390600 A1 ¶ [0115] The prospective consumer may be given the option to accept the offer, decline the offer, message seller, or provide a counter-offer (if the consumer is willing to accept). Further details of each are provided below.
	* US 20120303474 A1 ¶ [0088] A manual quote is understood as a quote entered by the first dealer 31 based on for example a telephone call or means of communication other than through the system 35, from another network member or anyone for that matter who wanted to quote on the trade-in vehicle. Often a member-buyer 30 may want to speak directly to the first dealer 31 and will offer a quote over the phone which is a conventional method. In this case the first dealer 31 can add the quote manually at step 172 after logging-in at step 169 to the first dealer's account and selecting the trade-in vehicle at step 175. The first dealer 31 may then enter the quote and any requirements essentially as a straw-man for the member-buyer 30 at step 192. This manual quote is then saved into the system's database 19 at step 193 as if it came from the member-buyer 30, and may eventually be accepted or rejected by the first dealer 31 as described in the previous steps as appropriate.
	* US 20110161197 A1 teaching at ¶ [0027]: Fig. 5 is a diagrammatic representation of one example embodiment of a method of evaluating dealers within a range defined by a potential buyer;
	* US 20140278805 A1 teaching “Pricing system for identifying prices for vehicles offered by vehicle dealerships and other entities”
	* US 20160232471 A1 teaching “Systems and methods to compare dealer service retention”
	* US 20170032400 A1 teaching at ¶ [0011] “One reason is that these time-based statistical techniques (AR/ARMA models) utilize only end points in time and cannot account for the effect of exogenous (external) factors such as incentive changes, age of inventory, holidays, time of day, time of month, etc. that can affect dealer cost and therefore influence pricing behavior. AR/ARMA models also have difficulty accounting for irregular time-based events such as end of month discounts that do not occur at standard intervals”.
	* US 20120095896 A1 teaching at ¶ [0033] last sentence: “Since the inside bid represents the dealer's reservation price when quoting an offer (Equation (2)), the dealer's perceived risk is having to acquire inventory at prices greater than the inside bid. This introduces two important factors into the dealer's price setting behavior: waiting time and price volatility”.
	* US 20110082759 A1 teaching “System and method for the analysis of pricing data including dealer costs for vehicles and other commodities”
	* US 20080306812 A1 teaching “Methods and systems for determining the effectiveness of a dealer's ability to close a sale”
	* US 6470324 B1 teaching “Dealer Inventory Management System”
	* US 20190172132 A1 teaching “System and method for common spotting across multiple dealers”
	* US 20190043071 A1 teaching “Method and system for selection, filtering or presentation of available sales outlets in a distributed networked computing environment using spatial and geography based metrics”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A 
	August 9th, 2022